Mr. Justice Gantt
delivered the opinion of the court.
The drawer of the note was certainly not bound to refund to the endorser the costs which he was subjected to pay as a consequence of his endorsement. It was a transaction of his own which the defendant could not hinder. — . As drawer of the note, the defendant was bound to pay the amount to the legal owner of it when it became due, and this was the only responsibility which could attach where no default in payment was made.
The endorser who was as a new drawer to the endorsee was equally bound by law to pay, on the default of the drawer j and as he had informed the endorsee of his intention to go away, that circumstance occasioned the steps which the endorsee pursued against him. He cannot saddle the drawer with these costs. It would be equally 'against justice, as it certainly is against law, to attempt it.
The court are unanimous in their opinion that the deci*194sion below was correct, and that the present motion should fail.
Bauskett, for the motion,
0‘Neal^ contra.
Justices Colcock, Johnson, Richardson and Huger, concurred.